On Motion for Rehearing.
This suit was finally resolved in the trial court into an action by appellee to enforce an accord and satisfaction alleged to have been agreed upon by the parties. The cause was submitted to the jury, and judgment was rendered, upon the theory of accord and satisfaction. As a matter of law and fact, however, accord and satisfaction was conclusively disproven upon the trial, and the judgment is without any support.
Ross Powers, son of appellant, J. A. Powers, was in debt to appellee, who held his notes therefor; and appellant had executed and delivered to appellee his written guaranty of those debts to the extent of $3,500. In apparent doubt of the security of these obligations, appellee proposed to release and surrender to the Powers all of said obligations and appellant's guaranty thereof, upon condition that appellant execute and deliver to appellee his two notes for $1,750 each, together with a deed of trust upon a certain *Page 913 
900-acre tract of land in Edwards county, to secure the payment of those notes. In pursuance of this proposition, apparently tentatively agreed to by appellant, appellee prepared the new notes and deed of trust and forwarded them to appellant, who executed them and intrusted them to Ross Powers, with instructions to deliver them to appellee upon this condition: "To be delivered to J. A. Brown of Ullmann, Stern 
Krausse when Brown delivers you guarantee agreement executed by J. A. Powers for $3,500.00 and note and release of C/M for $2,856.00, and note (s) for $3,500.00 executed by Ross Powers and Bill of Sale to the stock of goods, fixtures, notes and accounts of the Camp Wood Supply Company." Pursuing these instructions, Ross Powers tendered the new notes and deed of trust to appellee, upon the conditions stated, but appellee rejected the tender, and demanded as a further condition to a surrender of the prior obligations that J. A. Powers execute and deliver to appellee his additional notes aggregating $1,734.90, and imposed other conditions not necessary to mention here. Pending negotiations rendered necessary by these additional demands from appellee, Ross Powers left the new notes and deed of trust in appellee's office and returned to Edwards county to submit to appellant the additional demands made upon him by appellee. Appellant refused to meet these demands, and no further effort was made by the parties to adjust their differences, although Ross Powers testified, in effect, that he afterwards called upon appellee to return to him the new notes and deed of trust, but that appellee not only refused to surrender them, but retained them and had the deed of trust recorded. It is undisputed that appellee retained possession of all the old as well as the new obligations, and had the deed of trust duly recorded, and subsequently brought this suit to recover upon all of them, and to foreclose the deed of trust lien upon Powers' land. After much pleading back and forth between the parties, appellee, at the close of the trial, filed a trial amendment, including alternative allegations setting up accord and satisfaction based upon appellant's tender of the two $1,750 notes and deed of trust conditioned upon appellee's surrender and release of all of the Powers' prior obligations, which appellee tendered to appellant upon the trial and placed in the registry of the trial court to abide the result of the trial.
The cause was submitted to the jury solely upon the theory of accord and satisfaction, and upon the jury's findings the trial judge, after an adjustment of equities under those findings, rendered judgment enforcing accord and satisfaction as finally prayed for in the alternative by appellee.
We are of the opinion that accord and satisfaction were not in the case made. The only proposal of accord and satisfaction was that appellant execute and deliver his two notes for $1,750 each, and deed of trust to secure them, in consideration of appellee's release and surrender of all existing obligations held by it against the Powers. If appellee had unconditionally accepted the new obligations and security, and in further pursuance of the proposed agreement surrendered to appellant the prior obligations, accord and satisfaction would have been complete and enforceable by either party thereto. But appellee did neither. On the contrary, it flatly rejected appellant's tender and submitted a counter proposition calling for heavy additional performance from appellant, and without awaiting appellant's action thereon prematurely took possession of the obligations conditionally tendered by appellant, and retaining them as well as the original obligations, brought suit upon all of them. Obviously, there was no completed agreement of accord and satisfaction, which must be evidenced by a definite offer and an unconditional acceptance of such offer, and performance thereunder.
The jury found, upon sufficient evidence, that there was a definite offer, but was silent, in the absence of any issue submitted thereon, upon the question of acceptance. Appellee's own pleadings, and all the evidence, however, show that this offer was rejected by appellee, whose counter proposition thereto was in turn rejected by appellant, and the parties were thus relegated to the position they occupied before the inception of the negotiations for accord and satisfaction. No further negotiations were had, and the parties were in this position when this suit was commenced by appellee to recover of appellant upon all his obligations, including those executed by him in pursuance of and as consideration for the proposed agreement of accord and satisfaction. The result was that the proposed agreement was never consummated, and therefore was not enforceable at the suit of appellee. 1 C.J. pp. 527, 529, §§ 13, 16; 13 C.J. pp. 281, 296, §§ 86, 110; McGehee v. Shafer,15 Tex. 198; Johnson v. Portwood 89 Tex. 239, 34 S.W. 596, 787; Overton v. Conner, 50 Tex. 113; Gulf, C.  S. F. Ry. Co. v. Gordon, 70 Tex. 80,7 S.W. 695; Flomerfelt v. Hume (Tex.Civ.App.) 31 S.W. 679.
Appellee having rejected the proposed accord, and appellant having rejected appellee's counter proposal, whereat all negotiations were terminated, the essential elements of agreement were lacking, and appellee could not convert the original proposal into an accord, and bind appellant thereto, simply by taking and retaining wrongful possession of appellant's notes and deed of trust, without appellant's consent, and in disregard of the conditions upon which those instruments were tendered. Nor could appellee thereafter revive the negotiations and resolve the long-abandoned transaction into an accord and satisfaction, by first bringing suit repudiating such agreement, and afterwards, at the close *Page 914 
of the trial, asserting the existence and enforcing the terms of such agreement by tendering performance under its provisions. 13 Cyc. 296: Flomerfelt v. Hume, supra. As was said by Judge Collard in the case cited: "An acceptance, to bind the offerer, must he unequivocal and unconditional; and, if it vary the terms offered, it is a rejection, and puts an end to the proposed agreement. After such rejection, a subsequent acceptance upon the terms offered does not make a contract."
In its motion for rehearing appellee complains of certain inaccuracies of statement in the original opinion, which have been corrected in this opinion. Those inaccuracies are not material to the decision of reversal, which we adhere to for the reasons here stated.
Appellant insists that judgment should be here rendered for him. We do not think so. For, while under the facts stated appellee could not recover upon the theory of accord and satisfaction, it still has its remedy upon the original obligations, and is entitled to a trial upon that theory. Nor is it intended by this decision to foreclose the theory of accord and satisfaction, for upon another trial other or additional evidence may disclose a different case upon that theory. And in any event the whole case should be repleaded for the sake of brevity and clarity. Appellee's motion for rehearing is overruled.